Citation Nr: 0704973	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and G.D.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  The veteran died in April of 2002.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO, inter alia, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

The appellant testified at an August 2004 videoconference 
hearing before the undersigned Acting Veterans Law Judge.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

In January 2005, the Board remanded this matter in order to 
obtain a medical nexus opinion as to whether or not the 
veteran's death was attributable to his service or to his 
presumptive exposure to herbicide agents while serving in 
Vietnam.  

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

During his lifetime, the veteran filed a claim seeking 
service connection for metastatic squamous cell carcinoma of 
the neck, which the RO denied, citing the lack of any 
indication his cancer was either linked directly to service 
or linked to his presumed exposure to herbicide agents while 
serving in Vietnam.

The record includes medical records indicating that the 
veteran had been treated for squamous cell carcinoma of the 
neck for approximately two years prior to his death.  He died 
in April of 2002.  The certificate of death listed the 
primary cause of death as squamous cell carcinoma of the neck 
due to or as a consequence of pneumonia.  A subsequent 
autopsy report, dated in April 2002, determined that the 
"likely primary for the right neck mass was poorly 
differentiated squamous cell carcinoma arising from the 
posterior right aspect of the tongue."

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312 (2006).  The appellant seeks to establish a 
connection between the veteran's exposure to herbicide agents 
in Vietnam and his squamous cell carcinoma as the predicate 
to her claim of service connection for the cause of the 
veteran's death.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2006).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Except for chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  The evidence of record 
documents the veteran's service in Vietnam in 1970 and 1971, 
and he therefore is presumed to have been exposed to 
herbicide agents.  Id.  

Since squamous cell carcinoma of the neck or tongue has not 
been shown to be one of the diseases associated with exposure 
to herbicide agents, as a matter of law, it may not be 
presumed to have been incurred in service.  38 C.F.R. § 
3.309(e).   However, as the Board noted in its previous 
remand, even though service connection on a presumptive basis 
is thus precluded, the appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The appellant argues that since the primary site of the 
veteran's cancer was the posterior right aspect of the tongue 
and argues this proves the cancer had its origins in the 
veteran's exposure to herbicide agents in Vietnam.  She cites 
the autopsy report as support for the tongue as the primary 
site.

A VA medical opinion in October 2002 indicated that the 
primary site of the cancer was unknown.  This opinion, 
however, was apparently based on review of the claims file 
which at the time did not contain the April 2002 autopsy 
report noted above. 

Since the medical evidence of record did not adequately 
address the question of whether there is a connection between 
the metastatic squamous cell carcinoma that caused the 
veteran's death and his presumed exposure to herbicide agents 
in service, the Board remanded in order to obtain a medical 
opinion in this regard.  

On remand, the RO was to 

Arrange for the claims file to be reviewed by an 
appropriate VA physician to determine the nature 
and etiology of the veteran's cancer that caused 
his death.  Send the claims folder to the physician 
for review; the report written by the physician 
should specifically state that such a review was 
conducted.  Ask the physician to opine - based on 
review of the evidence of record and using her or 
his professional expertise - whether the 
appellant's squamous cell carcinoma that caused his 
death is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) 
related to service or to the veteran's presumed 
exposure to herbicide agents during service in 
Vietnam.  A complete rationale should be given for 
all opinions and conclusions expressed.  All 
indicated tests should be conducted and those 
reports should be incorporated into the examination 
and associated with the claims file.  (First 
emphasis in original; second emphasis added.)



A medical opinion was provided in June 2006.  The opinion 
stated:  

[The veteran] was diagnosed to have metastaic (sic) 
squamous cell carcinoma of the neck.  Primary was 
unknown.  If primary was in the larynx or lung the 
malignancy could have be caused by Agent Orange.

His metastatic squamous cell carcinoma that caused 
his death is more likely than not related to the 
veteran[']s presumed exposure to Agent Orange 
during service in Vietnam.  

Remand is required for several reasons.  First, the opinion 
provided failed to specifically state that a review of the 
veteran's claims folder was conducted.  Thus, the opinion is 
not in compliance with the Board's remand. See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  This is importance since 
it is unclear what, if any, records were considered in 
forming the opinion.  Second, the opinion fails to provide 
any supporting rationale for the opinion provided. Id.  For 
instance, the April 2002 autopsy report noted that the likely 
primary site for this condition was the posterior right 
aspect of the veteran's tongue.  While the examiner was 
certainly free to conclude otherwise, some notation in 
support of his findings that the primary was unknown is 
needed.  Finally, the physician gave no rationale for his 
opinion that the veteran's metastatic squamous cell carcinoma 
that caused his death is more likely than not related to his 
presumed exposure to Agent Orange during service in Vietnam.  
Even if the remand requirement of Stegall could be 
overlooked, the physician's opinion is simply not credible 
because it is not substantiated by any rationale supporting 
the opinion.  

To accurately adjudicate the claim, the case is REMANDED for 
the following development:

1.  The veteran's claims file, 
including a copy of this remand, 
must be provided to an appropriate 
VA physician who is to review it in 
its entirety to determine the nature 
and etiology of the cancer that 
caused the veteran's death.  The 
physician's report should 
specifically state that a review of 
the complete claims file was 
conducted.  

The veteran was presumptively 
exposed to herbicide agents while 
serving in Vietnam.  However, since 
squamous cell carcinoma is not among 
those diseases for which service 
connection may be presumed to be due 
to an association with herbicide 
agents, the Board seeks a specific 
medical opinion as to whether or not 
the veteran's squamous cell 
carcinoma is directly-as opposed to 
presumptively-attributable to 
exposure to herbicide agents while 
serving in Vietnam. In seeking this 
opinion, the Board notes that 
respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) 
are presumptive conditions under 
38 C.F.R. §§ 3.307(a)(6), 3.309 (e) 
(2006). 

Taking into account all of the 
medical evidence of record, 
including the VA treatment records 
showing medical care up to the time 
of the veteran's death, the 
veteran's certificate of death, and 
the report of the autopsy performed 
in April 2002, as well as any 
pertinent medical literature, the 
reviewing physician should provide 
an opinion as to whether the 
appellant's squamous cell carcinoma 
that caused his death is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) directly 
related to service or to the 
veteran's presumed exposure to 
herbicide agents during service in 
Vietnam.

A complete rationale must be given 
for all opinions and conclusions 
expressed.  

The RO should ensure that the 
examination report complies with 
this remand.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  After the development requested 
above has been completed, the RO 
should again review the record.  If 
any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


